Title: Thomas Jefferson to Benjamin Henry Latrobe, 25 January 1812
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          
                  Dear Sir 
                   
                     Monticello 
                     Jan. 25. 12.
             
		  I was on a visit of six weeks to a distant place of mine when the elegant work of messrs Franzoni & Andrei arrived, & an attack of rheumatism subsequent to my return has prevented till now my acknolegements for it, and what acknolegements can I make adequate to it’s merit? the one formerly contemplated is unworthy of a thought, and nothing in that line to which my
			 resources are competent, would be it’s equivalent. can there be a hope of any occasion ever occurring in which I can be useful to them? and make them thus sensible of the value I set on their
			 exquisite medallion? of my thankfulness for it and my wish for some occasion of rendering them any service in my power? until this occurs I shall consider myself much their debtor: and as what
			 has
			 past on the subject has always been thro’ yourself, I must sollicit thro’ the same channel a conveyance of these sentiments to them with the assurance of my respect. nor am I at all unmindful how
			 much it is to your good will that I owe this beautiful performance. but the occasions of being thankful to you have been so frequent that an expression of my sense of them can be but a matter of
			 repetition. such as it is however accept it as a cordial offering,
			  & with it the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        